Name: Commission Regulation (EU) 2017/1407 of 1 August 2017 correcting the Bulgarian, Finnish, German, Portuguese and Spanish language versions of Regulation (EU) No 432/2012 establishing a list of permitted health claims made on foods, other than those referring to the reduction of disease risk and to children's development and health (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: health;  consumption;  marketing;  foodstuff
 Date Published: nan

 2.8.2017 EN Official Journal of the European Union L 201/1 COMMISSION REGULATION (EU) 2017/1407 of 1 August 2017 correcting the Bulgarian, Finnish, German, Portuguese and Spanish language versions of Regulation (EU) No 432/2012 establishing a list of permitted health claims made on foods, other than those referring to the reduction of disease risk and to children's development and health (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1924/2006 of the European Parliament and of the Council of 20 December 2006 on nutrition and health claims made on foods (1), and in particular Article 13(4) thereof, Whereas: (1) The Bulgarian, German and Spanish language versions of Commission Regulation (EU) No 432/2012 (2) contain an error in the claim concerning the first occurrence of the nutrient, substance, food or food category Meal replacement for weight control in the Annex. (2) The Finnish language version of Regulation (EU) No 432/2012 contains an error in the conditions and/or restrictions of use of the food and/or additional statement or warning concerning the second occurrence of the nutrient, substance, food or food category Meal replacement for weight control in the Annex. (3) The Portuguese language version of Regulation (EU) No 432/2012 contains an error in the conditions and/or restrictions of use of the food and/or additional statement or warning concerning both occurrences of the nutrient, substance, food or food category Meal replacement for weight control in the Annex. (4) The Bulgarian, Finnish, German, Spanish and Portuguese language versions of Regulation (EU) No 432/2012 should therefore be corrected accordingly. The other language versions are not affected. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 404, 30.12.2006, p. 9. (2) Commission Regulation (EU) No 432/2012 of 16 May 2012 establishing a list of permitted health claims made on foods, other than those referring to the reduction of disease risk and to children's development and health (OJ L 136, 25.5.2012, p. 1).